         Case 1:17-cv-02459-VSB Document 70-1 Filed 02/15/19 Page 1 of 23



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------------x
                                                                     :
SMARTSTREAM TECHNOLOGIES, INC.,                                      :
                                                                     :         Case No. 1:17-cv-02459
                                             Plaintiff,              :
                                                                     :
                           - against –                               :
                                                                     :   DEFENDANT’S RESPONSE TO
                                                                     :   REQUESTS FOR ADMISSION
PHILIPPE CHAMBADAL,                                                  :
                                                                     :
                                             Defendant.              :
                                                                     :
                                                                     :
--------------------------------------------------------------------x

         Defendant, Philippe Chambadal, hereby answers the First Set of Requests for Admission

of Plaintiff, as follows:

         1.       Admit      that    you      used     the    MacBook    Air    computer    (Serial     No.

SC02LN143F5V8)(the “MacBook”) in the course of performing your employment duties for

SmartStream.

         Response:         Admit that Defendant used a MacBook Air laptop in the course of

performing his employment duties for SmartStream but is unaware of its serial number.

         2.       Admit that you used the Blackberry device (Device ID No. BB2C10910C), IMEI

No. 35989052111213)(the “Blackberry”) in the course of performing your employment duties

for SmartStream.

         Response:         Admit that Defendant used a Blackberry device in the course of

performing his employment duties for SmartStream but is unaware of its Device Id. No. and/or

IMEI No.

         3.       Admit that you accessed SmartStream Confidential Information during the course
       Case 1:17-cv-02459-VSB Document 70-1 Filed 02/15/19 Page 2 of 23



of your employment.

       Response:        Admit.

       4.        Admit that you accessed SmartStream Confidential Information when using the

MacBook and the Blackberry during the course of your employment.

       Response:        Admit.

       5.        Admit that you signed the SmartStream Technologies, Inc. Employee Agreement

Regarding Confidentiality and Non-Competition and proprietary Rights, dated July 21, 2015,

attached hereto as Exhibit A.

       Response:        Admit.

       6.        Admit the Confidential Information you had access to through your employment

with SmartStream was not generally known to others outside SmartStream.

       Response:        Defendant states that he cannot truthfully admit or deny the accuracy of

the statement as to what “others” outside of SmartStream knew or didn’t know concerning

Confidential Information.

       7.        Admit that SmartStream took measures to protect the secrecy of the Confidential

Information you had access to through your employment with SmartStream.

       Response:        Defendant states that he cannot truthfully admit or deny the accuracy of

the statement.

       8.        Admit that Confidential Information you had access to through your employment

with SmartStream was economically valuable to SmartStream.

       Response:        Defendant states that he cannot truthfully admit or deny the accuracy of

the statement.

       9.        Admit that during your employment with SmartStream you agreed to return all

SmartStream property and information to SmartStream upon demand by the Company.

                                                2
           Case 1:17-cv-02459-VSB Document 70-1 Filed 02/15/19 Page 3 of 23



           Response:    Admit.

           10.   Admit that during your employment with SmartStream you agreed you would

treat SmartStream information in a confidential manner and not use such information outside the

scope of your SmartStream employment without prior written consent of SmartStream.

           Response:    Admit.

           11.   Admit that SmartStream requested return of its property by January 12, 2017 on

or around January 5, 2017.

           Response:    Admit.

           12.   Admit that you failed to return all of SmartStream’s property by January 12,

2017.

           Response:    Admit.

           13.   Admit that you failed to return all of SmartStream’s property when SmartStream

requested such return on January 9, 2017.

           Response:    Defendant states that he did not return all of SmartStream’s property on

January 9, 2017 but is unaware as to the specific request alleged in this statement.

           14.   Admit that you retained possession of the MacBook and the Blackberry until you

turned these devices over to your legal counsel sometime between February 5, 2017 and

February 16, 2017.

           Response:    Admit that Plaintiff retained possession of the MacBook and the

Blackberry until Plaintiff turned them over to legal counsel but does not recall the date the

devices were given to legal counsel.

           15.   Admit that, after January 12, 2017, you stated you would contact SmartStream’s

clients.



                                                 3
        Case 1:17-cv-02459-VSB Document 70-1 Filed 02/15/19 Page 4 of 23



       Response: Plaintiff denies this statement as he never made such statement.

       16.       Admit that, after January 12, 2017, you stated you would destroy SmartStream’s

pipeline.

       Response: Plaintiff denies this statement as he never made such statement.

       17.       Admit that, after January 12, 2017, you stated you would issue letters to

SmartStream’s clients.

       Response: Plaintiff denies this statement as he never made such statement.

       18.       Admit that, after January 12, 2017, you stated you would destroy SmartStream’s

market position.

       Response: Plaintiff denies this statement as he never made such statement.

       19.       Admit that SmartStream did not give you permission to deliver the MacBook to

your legal counsel.

       Response:        Defendant states that he cannot truthfully admit or deny the accuracy of

the statement.

       20.       Admit that, after January 12, 2017, while the MacBook was in your or your

attorney’s possession, files were deleted from the MacBook.

       Response:        Admit in that Defendant deleted personal files on the MacBook.

       21.       Admit that, after January 12, 2017, while the MacBook was in your or your

attorney’s possession, a complete backup of the MacBook to an external storage device was

made using the TimeMachine backup program.

       Response:        Defendant states that he cannot truthfully admit or deny the accuracy of

the statement.

       22.       Admit that, after January 12, 2017, while the MacBook was in your or your

attorney’s possession, the MacBook was used in order to access a cloud storage site.

                                                4
        Case 1:17-cv-02459-VSB Document 70-1 Filed 02/15/19 Page 5 of 23



        Response:       Admit.

        23.      Admit that you backed up, saved to an external storage device, or copied

documents from the MacBook after January 12, 2017.

        Response:       Admit.

        24.      Admit that you backed up, saved to an external storage device, or copied

documents containing SmartStream Confidential Information from the MacBook after January

12, 2017.

        Response:       Deny.

        25.      Admit that you backed up content from the MacBook onto an external hard drive

after January 12, 2017.

        Response:       Admit.

        26.      Admit that the content backed up onto an external hard drive from the MacBook

after January 12, 2017 contained SmartStream Confidential Information.

        Response:       Deny.

        27.      Admit that you deleted SmartStream files from the MacBook after January 12,

2017.

        Response:       Defendant states that he cannot truthfully admit or deny the accuracy of

the statement.

        28.      Admit that the SmartStream files you deleted from the MacBook after January 12,

2017 contained SmartStream Confidential Information.

        Response:       Defendant states that he cannot truthfully admit or deny the accuracy of

the statement.

        29.      Admit that you visited a cloud storage site on the MacBook after January 12,

2017.

                                                5
       Case 1:17-cv-02459-VSB Document 70-1 Filed 02/15/19 Page 6 of 23



       Response:        Admit.

       30.       Admit that you uploaded or copied SmartStream files onto a cloud storage site

after January 12, 2017.

       Response:        Defendant states that he cannot truthfully admit or deny the accuracy of

the statement.

       31.       Admit that you uploaded or copied SmartStream files onto Google Drive after

January 12, 2017.

       Response:        Defendant states that he cannot truthfully admit or deny the accuracy of

the statement.

       32.       Admit that the files you uploaded or copied onto a cloud storage site (such as

Google Drive) after January 12, 2017 contained SmartStream Confidential Information.

       Response:        Defendant states that he cannot truthfully admit or deny the accuracy of

the statement.

       33.       Admit that you were in possession of SmartStream’s trade secrets after January

12, 2017.

       Response:        Admit.

       34.       Admit that SmartStream did not give you permission to retain its Confidential

Information after January 12, 2017.

       Response:        Admit that SmartStream demanded its Confidential Information

back by January 12, 2017.

       35.       Admit that SmartStream did not consent to the deleting of SmartStream

Confidential Information or trade secrets on the MacBook after January 12, 2017.

       Response:        Defendant states that he cannot truthfully admit or deny the accuracy of

the statement.

                                                6
       Case 1:17-cv-02459-VSB Document 70-1 Filed 02/15/19 Page 7 of 23



       36.       Admit that SmartStream did not consent to the copying of SmartStream

Confidential Information or trade secrets on the MacBook after January 12, 2017.

       Response:        Defendant states that he cannot truthfully admit or deny the accuracy of

the statement.

       37.       Admit that SmartStream did not give you permission to use its Confidential

Information after January 12, 2017.

       Response:        Admit.

       38.       Admit that you have used SmartStream’s Confidential Information since January

12, 2017.

       Response:        Defendant denies this statement.

       39.       Admit that you have disclosed SmartStream’s Confidential Information since

January 12, 2017.

       Response:        Defendant denies this statement.

       40.       Admit that you have copied SmartStream’s Confidential Information since

January 12, 2017.

       Response:        Defendant states that he cannot truthfully admit or deny the accuracy of

the statement.

       41.       Admit that you have copied, used, deleted, or disclosed SmartStream’s trade

secrets and/or Confidential Information since January 12, 2017 with the intent to injure

SmartStream’s business.

       Response:        Defendant denies this statement.

       42.       Admit that your copying, deletion, use, and/or disclosure of SmartStream’s

Confidential Information since January 12, 2017 has caused SmartStream irreparable harm.

       Response:        Defendant denies this statement.

                                                 7
       Case 1:17-cv-02459-VSB Document 70-1 Filed 02/15/19 Page 8 of 23



       43.     Admit that you violated the terms of the SmartStream Technologies, Inc.

Employee Agreement Regarding Confidentiality and Non-Competition and Proprietary Rights,

dated July 21, 2015, attached hereto as Exhibit A.

       Response:      Defendant denies this statement.

       44.     Admit that you received the letter from SmartStream dated January 5, 2017,

attached hereto as Exhibit B.

       Response:      Admit.




                                                8
Case 1:17-cv-02459-VSB Document 70-1 Filed 02/15/19 Page 9 of 23
Case 1:17-cv-02459-VSB Document 70-1 Filed 02/15/19 Page 10 of 23




         EXHIBIT A
Case
   Case
     1:17-cv-02459-VSB
         1:17-cv-02459 Document
                        Document2-1
                                 70-1Filed
                                        Filed
                                           04/05/17
                                              02/15/19Page
                                                        Page
                                                           2 of
                                                              1110
                                                                 of 23
Case
   Case
     1:17-cv-02459-VSB
         1:17-cv-02459 Document
                        Document2-1
                                 70-1Filed
                                        Filed
                                           04/05/17
                                              02/15/19Page
                                                        Page
                                                           3 of
                                                              1210
                                                                 of 23
Case
   Case
     1:17-cv-02459-VSB
         1:17-cv-02459 Document
                        Document2-1
                                 70-1Filed
                                        Filed
                                           04/05/17
                                              02/15/19Page
                                                        Page
                                                           4 of
                                                              1310
                                                                 of 23
Case
   Case
     1:17-cv-02459-VSB
         1:17-cv-02459 Document
                        Document2-1
                                 70-1Filed
                                        Filed
                                           04/05/17
                                              02/15/19Page
                                                        Page
                                                           5 of
                                                              1410
                                                                 of 23
Case
   Case
     1:17-cv-02459-VSB
         1:17-cv-02459 Document
                        Document2-1
                                 70-1Filed
                                        Filed
                                           04/05/17
                                              02/15/19Page
                                                        Page
                                                           6 of
                                                              1510
                                                                 of 23
Case
   Case
     1:17-cv-02459-VSB
         1:17-cv-02459 Document
                        Document2-1
                                 70-1Filed
                                        Filed
                                           04/05/17
                                              02/15/19Page
                                                        Page
                                                           7 of
                                                              1610
                                                                 of 23
Case
   Case
     1:17-cv-02459-VSB
         1:17-cv-02459 Document
                        Document2-1
                                 70-1Filed
                                        Filed
                                           04/05/17
                                              02/15/19Page
                                                        Page
                                                           8 of
                                                              1710
                                                                 of 23
Case
   Case
     1:17-cv-02459-VSB
         1:17-cv-02459 Document
                        Document2-1
                                 70-1Filed
                                        Filed
                                           04/05/17
                                              02/15/19Page
                                                        Page
                                                           9 of
                                                              1810
                                                                 of 23
Case
  Case
     1:17-cv-02459-VSB
        1:17-cv-02459 Document
                       Document2-1
                                 70-1
                                    Filed
                                        Filed
                                           04/05/17
                                              02/15/19
                                                     Page
                                                       Page
                                                          10 of
                                                             1910
                                                                of 23
Case 1:17-cv-02459-VSB Document 70-1 Filed 02/15/19 Page 20 of 23




         EXHIBIT B
CaseCase
     1:17-cv-02459-VSB
         1:17-cv-02459 Document
                       Document2-2
                                70-1Filed
                                      Filed
                                          04/05/17
                                            02/15/19Page
                                                     Page2 of
                                                           214of 23
CaseCase
     1:17-cv-02459-VSB
         1:17-cv-02459 Document
                       Document2-2
                                70-1Filed
                                      Filed
                                          04/05/17
                                            02/15/19Page
                                                     Page3 of
                                                           224of 23
CaseCase
     1:17-cv-02459-VSB
         1:17-cv-02459 Document
                       Document2-2
                                70-1Filed
                                      Filed
                                          04/05/17
                                            02/15/19Page
                                                     Page4 of
                                                           234of 23
